Exhibit 99.3 March 24, 2017 The Board of Directors Great Elm Capital Corp. Re:Board of Directors (the “Board”) of Great Elm Capital Corp. (the “Company”) Dear Fellow Directors: After careful consideration, I have decided to resign from the Board effective as of March 24, 2017.In making this voluntary decision to resign from the Board, I confirm that this decision is not due to any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. I appreciate the professional and personal experience of having served with you on the Board, and wish you and the Company every success going forward. Sincerely, /s/ Eugene I. Davis Eugene I. Davis
